Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  November 24, 2015

The Court of Appeals hereby passes the following order:

A16A0447. WALTER OLIPHANT v. FIVE STAR CHRYSLER.

      Walter Oliphant filed a notice of appeal from the final disposition of the
superior court in this contract action. This case reached the superior court by de novo
appeal from the magistrate court. Appeals from orders of the superior court reviewing
decisions of the magistrate court must be by application for discretionary appeal and
not by direct appeal. OCGA § 5-6-35 (a) (1); English v. Delbridge, 216 Ga. App. 366,
367 (454 SE2d 175) (1995). Because Oliphant failed to follow the proper appellate
procedure, this Court lacks jurisdiction to consider the appeal, which is accordingly
DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             11/24/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.